242 Ga. 322 (1978)
249 S.E.2d 90
DAVIS
v.
DAVIS.
33833.
Supreme Court of Georgia.
Submitted July 12, 1978.
Decided October 4, 1978.
Thomas & Howard, W. Glover Housman, Jr., for appellant.
T. Alvin Leaphart, for appellee.
MARSHALL, Justice.
The defendant husband appeals from two orders of the trial court. The order granting temporary alimony, though appealable under Code Ann. § 6-701 (a) (3) (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073; 1975, pp. 757, 758), has been abandoned by failure to either enumerate it as error or argue it. The order denying the appellant's motion to dismiss for lack of jurisdiction is an interlocutory order, which is not appealable without a certificate of immediate review. Code Ann. § 6-701, supra, (a) 2 (A) and (B); Kristensen v. Kristensen, 238 Ga. 294 (232 SE2d 564) (1977). Therefore, the appellee wife's motion to dismiss the appeal must be granted.
Appeal dismissed. All the Justices concur, except Hall and Hill, JJ., who dissent.